DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 7/12/2022 is acknowledged.
Furthermore, on 7/12/2022 amendment, the applicant cancelled non-elected claim 14 and hence claims 1-13 are examined on this action. 

Claim Objections
Claims 1-13 are objected. Independent claims 1 and 10 has the limitation “a first JFET region or a trench insulating gate region formed inside the SiC region of the first doping type” in alternative language, i.e. JFET region or insulating gate region. However, in some of the dependent claims, in claims 3 and 5 for example, the further limiting is done on single element, i.e. only JFET region or only insulating gate region. Applicant is advised to put all the claims to meet the alternative language limitation. For example one can choose the JFET region in independent claim 1 which would make claim 3 to have an antecedent issue. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saggio et al. (20190013312).
Regarding Claim 1, in Figs 3-5 and 16 and paragraph 0066, Saggio et al. discloses a SiC power MOSFET with enhanced body diode, comprising: at least one enhanced body diode cell applying a polygonal or circular layout design (hexagonal layout is shown in Fig. 16), wherein the one enhanced body diode cell comprises: a substrate 47; a SiC region 46 of a first doping type (n) formed on the substrate; a first JFET region 35 or a trench insulating gate region formed inside the SiC region of the first doping type; a metal layer 43 formed on the SiC region 46 of the first doping type; a SiC region 23/27A/40 of a second doping type (p) or a Schottky region, wherein the SiC region of the second doping type 23/27A/40 is formed on a first side (left or right side) of the first JFET region 35 or one side of the trench insulating gate region, the SiC region of the second doping type and the metal layer are contacted directly forming an ohmic contact, the Schottky region is formed on the first side of the first JFET region or one side of the trench insulating gate region, the Schottky region and the metal layer are contacted directly forming a Schottky contact (see paragraph 0066); and a first conventional source region 24 on a second side (left or right) of the first JFET region, wherein the first side of the first JFET region is opposite to the second side of the first JFET region.  
Regarding Claim 2, Fig. 16 discloses hexagonal layout.
Regarding Claim 3, in Fig. 11 and paragraph 0082, the trench insulating gate region comprises a gate oxide layer 28, a gate electrode layer 29 and a passivation layer 36B; the gate oxide layer is formed between the SiC region 46 of the first doping type (n) and the gate electrode layer 29; and the passivation layer 36B is formed over a top surface of the gate electrode layer 29.  
Regarding Claim 4, the first conventional source region 24 comprises a body region 23 of the second doping type (p) and a source region of the first doping type 24 , and the first conventional source region and the metal layer 43 are contacted directly forming an ohmic contact (see paragraph 0043).  
Regarding Claim 5, at least one conventional power MOSFET cell applying a polygonal or circular layout design (hexagonal layout in Fig. 16), wherein at leastResponse to Office Action dated 9 Jun 2022 Page 3 of 5one conventional power MOSFET comprises two second conventional source regions (23/24  and 25/26) formed on both sides of a second JFET region 35 (Fig. 3).  
Regarding Claim 6, in a certain direction among the at least one enhanced body diode cell, the at least one conventional power MOSFET cell is inserted (see Fig. 16, hexagonal layout cells).  
Regarding Claim 7, in a plurality of directions, the at least one enhanced body diode cell is arranged periodically (see Fig. 16, hexagonal layout cells).  
Regarding Claim 8, the SiC power MOSFET comprises four cells arranged in one of the plurality of directions, at least two of the four cells are enhanced body diode cells, and rest of the four cells are conventional power MOSFET cells (see Fig. 16, hexagonal layout).  
Regarding Claim 9, the SiC power MOSFET comprises two adjacent enhanced body diode cells (Fig. 16), the conventional source regions 23/24/25/26 of the two adjacent enhanced body diode cells are contacted, or the SiC regions of the second doping type of the two adjacent enhanced body diode cells are contacted, or the Schottky regions of the two adjacent enhanced body diode cells are contacted (see Figs 3 and 16 and paragraph 0066)  
Regarding Claim 10, in Figs 3-5 and 16 and in paragraph 0066, Saggio et al. discloses a SiC power MOSFET with enhanced body diode, comprising: a plurality of enhanced body diode cells applying a polygonal or circular layout design (hexagonal layout in Fig. 16), wherein each of the plurality of enhanced body diode cell comprises: a substrate 47; a SiC region 46 of a first doping type (n) formed on the substrate; a JFET region 35 or a trench insulating gate region formed inside the SiC region of the first doping type; a metal layer 43 formed on the SiC region of the first doping type; a SiC region of a second doping type 27A/40 or a Schottky region formed on a first side (left or right side) of the JFET region 35 or one side of the trench insulating gate region, wherein the SiC region of the second doping type and the metal layer 43are contacted directly forming an ohmic contact (see paragraph 0066), the Schottky region is formed on the first side of the first JFET region or one side of the trench insulating gate region, the Schottky region and the metal layer are contacted directly forming a Schottky contact (see paragraph 0066); and a conventional source region 23/24 or 25/26 formed on a second side (left or right) of the JFET region, wherein the conventional source region comprises a body region 23 or 25 of the second doping type (p) and a source region 24/26 of the first doping type (n), and the conventional source region and the metal layer 43 are contacted directly forming an ohmic contact (see paragraph 0066) , wherein the conventional source regions of two adjacent enhanced body diode cells are contacted, or the SiC regions of the second doping type of the two adjacent enhanced body diode cells are contacted, or the Schottky regions of the two adjacent enhanced body diode cells are contacted (see paragraph 0066 and Fig. 16).  
Regarding Claim 11, the plurality of enhanced body diode cells are arranged in the same layout design or different layout designs (see Fig. 16, hexagonal layout).  
Regarding Claim 12, the SiC power MOSFET comprises at least four cells in a certain direction (Fig. 16), wherein the four cells comprise a first conventional power MOSFET cell, a second conventional power MOSFET cell, a first enhanced body diode cell and a second enhanced body diode cell; one conventional source region of the first conventional power MOSFET cell and one conventional source region of the second conventional power MOSFET cell are contacted directly (see Figs 3 and 16 and paragraph 0066); another conventional source region of the second conventional power MOSFET cell and the conventional source region of the first enhanced body diode cell are contacted directly; and the SiC region of the first doping type of the first enhanced body diode cell and the SiC region of the second doping type of the second enhanced body diode cell are contacted directly (see Figs. 3 and 16 and paragraph 0066).  
Regarding Claim 13, in a certain direction among the plurality of enhanced body diode cells, conventional power MOSFET cells are inserted (see Fig. 16).

Examiner is including pertinent prior art references that are not relied upon on this rejection:
Matocha (2017/0133503) (discloses ohmic/Schottky contacts and JFET region in Fig. 1A)
Nakano (2021/0305369) (discloses ohmic/Schottky contacts and insulated (trench) gate structures in Fig. 1 and paragraph 0157, 0197 and 0249)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        9/30/2022